 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11 MELANIE ANSOLABEHERE,                               Case No. 1:19-CV-01017-NONE-JLT

12                        Plaintiff,                   [PROPOSED] ORDER FOR
                                                       MODIFICATION OF THE EXPERT
13         vs.                                         DISCOVERY AND MOTION CUTOFF
                                                       DATES
14 DOLLAR GENERAL CORP., et al.                        (Doc. 41)

15                 Defendant(s).

16

17         The parties have stipulated to amend the case schedule related to expert discovery and non-

18 dispositive motions (Doc. 41) Good cause appearing, the Court ORDERS the case schedule amended

19 as follows:

20         1.      The parties SHALL complete all expert discovery no later than July 30, 2021;

21         2.      The parties SHALL file non-dispositive motions, if any, no later than July 14, 2021 and

22 they will be heard no later than August 17, 2021.

23         No other amendments to the case schedule are authorized.

24
     IT IS SO ORDERED.
25
        Dated:    May 27, 2021                              _ /s/ Jennifer L. Thurston
26
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
27

28
